Citation Nr: 9920016	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for a painful and 
tender left testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1977 to February 1980, 
with an additional 11 years of prior unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original rating action by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
May 1998, at which time the issue regarding the left testicle 
was remanded for further development.  Such development 
having been completed, the case is again properly before the 
Board for appellate review.  In the interim, the veteran's 
case was transferred from the Waco, Texas RO to the Jackson 
Mississippi RO which certified the present appeal.  


FINDING OF FACT

The veteran's left testicle disability is currently 
manifested by a left testicle that is approximately 50 
percent of the size of the right and questionably softer, 
with complaints of tenderness on palpation, and a diagnosis 
of a long history of left epididymitis treatment and 
subsequent testicular atrophy with pain.


CONCLUSION OF LAW

A 10 percent disability rating for painful and tender left 
testicle is warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4115a, 4.115b, Diagnostic Codes 7523, 
7525 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected left 
testicle disability has increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Court has also 
held that the Board is required to consider the applicability 
of a higher rating for the entire period in which the appeal 
has been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected left testicle disability.  The veteran 
contends that his left testicle is shriveled and that he has 
been treated with antibiotic medication for the tenderness.

In a December 1980 rating decision, the RO granted service 
connection for painful and tender left testicle, and a zero 
percent evaluation was assigned.  The rating was based on 
results of a September 1980 VA examination, and a showing of 
service incurrence of complaints of a painful left testicle.  
During the VA examination, it was found that the veteran had 
complaints of a painful left testicle.  The zero percent 
evaluation has remained in effect to the present.

In August 1988, private medical records reveal that the 
veteran was seen for a routine examination.  Examination the 
external genitalia revealed an uncircumcised male without 
lesions.  The testes were descended and of normal size.  
There was no tenderness, no masses, no spermatocele or 
varicocele.  Both testes were with normal orientation in the 
scrotum, and it was noted that there was no hernia.  

In September 1989, the veteran was seen privately in the 
urology department.  Examination revealed that the veteran 
had a prior history of left-sided epididymitis.  Three days 
prior he noticed the acute onset of swelling and pain in the 
testicle.  The day prior to the examination he began passing 
blood and that morning the testicle was acutely swollen and 
very, very painful.  The physician indicated that the veteran 
was in excruciating discomfort upon examination, and that he 
had very tender epididymis on the left side.  The impression 
was acute left epididymitis with probable prostatitis.  The 
veteran was thereafter admitted to the hospital and given 
intervenous antibiotic drugs.  He was also placed on a 
scrotal elevation and ice pack to the scrotum which improved 
his pain.  The final hospital diagnosis included left 
epidymidis/acute prostatitis, hematuria.

From November 1993 to December 1993, the veteran was 
hospitalized at VA for various reasons.  On his release form, 
it was noted that he would be treated for urinary tract 
problems.  The final and discharge diagnoses included Axis 
III, urinary tract problems by history.

In a May 1996 VA examination of the testes, the veteran 
reported that he wore a scrotal support from time to time 
because he felt pain in the left testis as it sometimes got 
"mashed" while he got in and out of his car to do his work.  
The veteran said that it was always sore and that the left 
testis was smaller than the right. Objective findings 
revealed that the veteran had quite marked left testicular 
atrophy and he had a minimal amount of tenderness to 
examination.  It was noted that the right testis was normal 
in texture and in size.  The epididymis was normal.  The left 
testicle was extremely shriveled and small.  The epididymis 
was normal to examination.  Regarding measurements, the right 
testis was 4 inches in diameter and 2 & 7/8 inches long.  The 
left testis was only 2.5 inches and 1 & 3/4 inches long. 
Regarding consistency, both testes were somewhat on the soft 
side, but the left one was markedly soft.  The examiner noted 
that, "however," the veteran complained of some tenderness 
when palpated; which seemed to be minimal according to the 
examiner.  On comparison, the examiner stated that the testes 
were either roughly 2-1 size variation on appearance.  The 
diagnosis was atrophic left testicle secondary to repeat 
attacks of epididymal orchitis.

In November 1996, the veteran was seen for probably 
epidymidis.  However the complaint at that time was with pain 
in the right testicle.  

In March 1997, the veteran was seen at VA for complaints of 
chronic left testicular pain, localized, and occurring for 
the past 7 years.  It was noted that the veteran was status 
post multiple treatment with antibiotics with minimal 
improvement.  He also used Ibuprofen with slight improvement.  
Examination revealed a normal circumcised phallus.  The right 
testis was normal to palpation and without tenderness.  The 
left testis was atrophic and slightly tender with no masses 
and with markedly tender epididymis.  The impression was 
chronic left epididymitis most likely secondary to chronic 
inflammation.  

In April 1997, the veteran underwent a VA scrotum ultrasound 
to rule out mass and check blood flow.  The testicular 
sonogram revealed a small cyst noted in the head of the 
epididymis on the left side.  Both testes otherwise appeared 
unremarkable.  No hydrocele was identified on either side.  
In May 1997, the veteran called in and complained that he had 
testicular edema.  In a June 1997 VA outpatient treatment 
record, reference was made to the small left epididymis cyst, 
and medication therapy was noted.  

In a May 1998 remand, the Board pointed out that the 
veteran's left testicle disability had not been considered by 
the RO in terms of whether special monthly compensation 
should have been awarded based upon loss of use of a creative 
organ pursuant to 38 C.F.R. §§ 3.350, 4.115b, Diagnostic Code 
7524 (1997).  That regulation provides that special monthly 
compensation is warranted if the veteran, as the result of 
service-connected disability, has loss of use of one testicle 
(a creative organ) established by examination finding that; 
(a) the diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or (b) the diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is altercation of consistency of the 
affected testicle, or (c) when a biopsy establishes the 
absence of spermatozoa.  Id.  The Board also requested that 
the veteran be re-evaluated at VA and that additional medical 
record be obtained for the record. 

In July 1998, the veteran underwent a genitourinary VA 
examination.  The veteran complained that his left testicle 
hurt him all of the time and that it was tender to palpation, 
movement, etc.  The veteran reported that a recent ultrasound 
showed a cyst in the left scrotal contents and the examiner 
in the VA Urology department recommended removal, which the 
veteran said he would have done at VA soon.  

Physical examination of the genitourinary tract showed the 
external genitalia to be with a normal penis and the right 
testicle seemed to be normal in size, shape and consistency.  
The left testicle was approximately 50 percent of the size of 
the right.  The examiner described it as questionably softer 
and it was noted that the veteran complained of tenderness on 
even gentle palpation.  The impression was that there was a 
long history of left epididymitis which had been treated with 
subsequent testicular atrophy with pain.  The physician 
provided the following commentary:

As I have indicated above, he has been evaluated 
here at this institution recently and has been seen 
and treated by no one else except this hospital 
since 1996.  He states that surgical removal has 
been recommended and he plans to go through with 
this soon.  

Also in 1998, notations were made in April and September 
regarding the veteran's need for additional diagnostic tests; 
and the fact that he did not have them done.

In a December 1998 rating decision, the RO granted 
entitlement to special monthly compensation based on painful 
and tender left testicle.  Reasonable doubt was ruled in 
favor of the veteran and special monthly compensation was 
granted for loss of use based upon the results of a July 1998 
VA examination.  The RO continued the denial of a compensable 
rating for the left testicle, and issued a Statement of the 
Case in December 1998.  Thereafter, the case was forwarded 
back to the Board for further disposition.

In April 1999 and May 1999, the representative submitted 
written argument on the matter to the effect that the 
veteran's disability should be evaluated at a compensable 
level.  

The Board has reviewed the record in its entirety, and 
determines that the veteran's left testicle disability does 
indeed warrant a compensable evaluation at this time.  In 
addition to the general law and regulations provided for 
above, the following specific diagnostic criteria and 
regulations pertain to the veteran's claim.  

The veteran's disability has been rated under Diagnostic Code 
7523 for atrophy of the testis.  Complete atrophy of one 
testicle is rated as non-compensably disabling.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (1998).  Complete atrophy of 
both testicles is rated as 20 percent disabling.  Id.  

When one testicle has been removed, a non-compensable 
disability rating is assigned.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (1998).  Removal of both testicles is 
rated 30 percent disabling.  Id.  The note following 
Diagnostic Code 7524 provides that in case of the removal of 
one testis as the result of a service incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testis, with the absence or non-functioning of 
the other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service connected testicular 
loss.  Testis, undescended, or congenitally undeveloped is 
not a ratable disability.  Id.  

Other pertinent provisions provide that under Diagnostic Code 
7525, epididymo-orchitis, chronic only, is rated as urinary 
tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  
Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, or postoperative residuals are rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(1998).  Urinary tract infection requiring long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management, is rated as 10 percent 
disabling.  When there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent evaluation is assigned.  38 C.F.R. 
§ 4.115a (1998).  

While the veteran is entitled to an increased evaluation, he 
is not warranted a higher evaluation under the diagnostic 
criteria currently in effect.  An increase is not warranted 
under Diagnostic Code 7523 because even complete atrophy of 
one testicle, which the veteran arguable has, is rated as 
non-compensably disabling.  Nor is a higher rating warranted 
under Diagnostic Code 7524, by analogy, because that code is 
inapplicable to the veteran's case as he has not had removal 
of his testicles.  Rather, the veteran's disability picture 
reflects that he has a long history of left epididymitis, 
testicular atrophy and pain in the left testis.  

The main point here, however, is that the veteran's 
disability picture has changed dramatically, to his 
detriment, since the 1980's when service connection was 
established.  In 1988, examination of the testes showed 
normalcy and that they were the same and normal size.  Since 
that time the veteran has been hospitalized for left 
epididymitis, as seen in September 1989.  When hospitalized 
in 1993, he was also treated for his urinary tract problems.  
The change in his disability picture is clearly reflected at 
his VA examination in May 1996, wherein it was noted that the 
veteran had quite marked left testicular atrophy and the 
testes were a 2 to 1 ratio in size variation on appearance.  
At that time a specific diagnosis of atrophic left testicle 
secondary to repeat attacks of epididymal orchitis was also 
given.  That diagnosis, in conjunction with a March 1997 
diagnosis of chronic left epididymitis, the veteran's current 
disability picture consisting of a history of the same, the 
finding of a small cyst on the head of the epididymis on the 
left side, and the left testicle being approximately 50 
percent the size of the right testicle, with softness and 
tenderness, leads the Board to conclude that the veteran's 
left testicle disability has increased in severity.  Since a 
compensable rating is not warranted under the two indicated 
diagnostic codes, the Board determines that a compensable 
rating is warranted under Diagnostic Code 7525 for chronic 
epididymo-orchitis.  Diagnostic Code 7525 is applicable to 
the veteran's case based upon his history, hospitalizations 
and diagnosis of the same.  

Epidymo-orchitis is rated as urinary tract infection, which 
in turn a compensable rating is based upon a showing of long-
term drug therapy, seen here by the veteran's continuous 
treatment with antibiotics; and one to two hospitalizations 
per year and/or requiring intermittent intensive management, 
shown by the veteran's sporadic hospitalizations over the 
years, and his continuous need for VA outpatient treatment 
for this disability.  The veteran is entitled to a 10 percent 
evaluation for his painful and tender left testicle 
disability, of which his current symptomatology and prior 
history meet the diagnostic criteria for epidymo-orchitis.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 525, 629 (1992).  In this case, the 
Board has considered, and obviously determined affirmatively, 
whether another rating code is "more appropriate" than the 
one used most recently by the RO.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  As explained in detail above, the 
determination to grant the veteran a compensable rating under 
another diagnostic code was made based upon the veteran's 
medical history, the current diagnosis and his demonstrated 
symptomatology.  Accordingly, the veteran's claim is granted.  


ORDER

Entitlement to a 10 percent evaluation for a painful and 
tender left testicle is granted; subject to the regulations 
pertinent to the disbursement of monetary funds



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

